Exhibit 10.6.5


EXECUTION


AMENDMENT NO. 3 TO
AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT


THIS AMENDMENT NO. 3 TO AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT, dated
as of February 27, 2017 (this “Amendment”), is entered into by and among Ditech
Financial LLC (the “Seller”), Barclays Bank PLC, as a purchaser (in such
capacity, “Barclays”) and as the agent (in such capacity, the “Agent”), and
Sutton Funding LLC, as a purchaser (in such capacity, “Sutton” and, together
with Barclays, each a “Purchaser” and collectively, the “Purchasers”). Unless
otherwise defined herein, capitalized terms used in this Amendment have the
meanings assigned to such terms in the Amended and Restated Master Repurchase
Agreement, dated as of April 23, 2015, as amended by that Amendment No. 1 dated
April 21, 2016 and that Amendment No. 2 dated May 23, 2016 (as further amended,
restated, supplemented or otherwise modified from time to time, the “Repurchase
Agreement”), among the Agent, the Purchasers and Green Tree Servicing, LLC
(“Green Tree”), as a seller, and Ditech Mortgage Corp. (“Ditech”), as a seller.
Recitals
WHEREAS, Ditech, Green Tree, the Purchasers and the Agent were party to the
Repurchase Agreement;
WHEREAS, the Purchasers, the Agent, Green Tree, Ditech and certain other parties
entered into that certain Omnibus Amendment and Approval of Merger, dated as of
August 28, 2015, pursuant to which the parties thereto acknowledged that (i)
Ditech and DT Holdings LLC merged with and into Green Tree, (ii) the surviving
entity changed its legal name to “Ditech Financial LLC”, a Delaware limited
liability company, and (iii) Ditech Financial LLC continued as the sole
surviving entity and assumed all rights and liabilities of Ditech and Green Tree
under the Repurchase Agreement;
WHEREAS, pursuant to Section 28 of the Repurchase Agreement, the parties hereto
desire to amend the Repurchase Agreement as described below.
NOW, THEREFORE, pursuant to the provisions of the Repurchase Agreement
concerning modification and amendment thereof, and in consideration of the
amendments, agreements and other provisions herein contained and of certain
other good and valuable consideration the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:
Agreements
Section 1.Amendment. Effective as of the date hereof, Section 14(g)(ii)(D) of
the Repurchase Agreement is hereby amended by deleting it in its entirety and
replacing it with the following:
(D)
Seller shall report positive pre-tax Net Income, on a quarterly basis, except
with respect to the quarter ended December 31, 2016, Seller shall report
negative pre-tax Net Income no greater than $60,000,000 and, with respect to the
quarter ended March 31, 2017, negative pre-tax Net Income no greater than
$15,000,000, in any case as determined in accordance with GAAP before (i)
non-cash fair value changes related mortgage servicing rights; (ii) impairments
to goodwill and intangible assets; (iii) stock compensation expenses and (iv)
non-cash fair value changes in the assets and liabilities related to
securitization trusts.

Section 2.    Agreement in Full Force and Effect as Amended. As specifically
amended hereby, the Repurchase Agreement remains in full force and effect. All
references to the Agreement in any Program


1

--------------------------------------------------------------------------------




Document shall be deemed to mean the Repurchase Agreement as supplemented and
amended hereby. This Amendment shall not constitute a novation of the Repurchase
Agreement, but is a supplement thereto. The parties hereto agree to be bound by
the terms and conditions of the Repurchase Agreement, as supplemented and
amended by this Amendment, to the same effect as if such terms and conditions
were set forth herein verbatim.
Section 3.    Conditions to Effectiveness of this Amendment. This Amendment
shall become effective on the day when the Seller shall have (i) paid to
Purchasers and Agent and Purchasers and Agent shall have received all accrued
and unpaid fees and expenses owed to Purchasers and Agent in accordance with the
Program Documents, in each case, in immediately available funds, and without
deduction, set-off or counterclaim, and (ii) delivered to Purchasers and Agent
(a) a copy of this Amendment duly executed by each of the parties hereto and (b)
any other documents reasonably requested by Purchasers or Agent, each of which
shall be in form and substance acceptable to Purchasers and Agent.
Section 4.    Miscellaneous.
(a)    This Amendment shall be binding upon the parties hereto and their
respective successors and assigns.
(b)    The various headings and sub-headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or the Repurchase Agreement or any provision hereof or thereof.
(c)    THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAWS PROVISIONS EXCEPT
SECTIONS 5-1401 AND 5-1402 OF NEW YORK GENERAL OBLIGATIONS LAW, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.
(d)    This Amendment may be executed in one or more counterparts and by the
different parties hereto on separate counterparts, including without limitation
counterparts transmitted by facsimile or in .pdf format, each of which, when so
executed, shall be deemed to be an original and such counterparts, together,
shall constitute one and the same agreement.
(The remainder of this page is intentionally blank.)




2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each undersigned party has caused this Amendment to be duly
executed by one of its officers thereunto duly authorized as of the date and
year first above written.
DITECH FINANCIAL LLC, as Seller
By:    /s/ Cheryl Collins    
Name:    Cheryl Collins    
Title:     SVP & Treasurer    
BARCLAYS BANK PLC, as Agent and a Purchaser
By:    /s/ George Van Schaick    
Name:    George Van Schaick    
Title:     Managing Director    
SUTTON FUNDING LLC, as a Purchaser
By:    /s/ Ellen Kiernan    
Name:    Ellen Kiernan    
Title:     Vice President    


Signature Page to Barclays – Ditech Amendment No. 3 to A&R MRA